DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120276578 (Stringari).

As per claim 18, Stringari teaches a method for determining one or more properties of a tissue (abstract: “discriminates different states of stem cell as they differentiate in a living tissues … predict cell fate”), comprising: 
exciting a tissue with an excitation energy from an excitation source at an excitation frequency (Stringari: abstract: “intrinsic fluorescence biomarkers”; para 7: “phasor distribution in FLIM images”; para 24: “multiphoton-excited native fluorescence”; para 202: “laser frequency”; para 213: “Phasor transformation of data both acquired in the time domain or frequency domain can be performed at higher harmonics of the fundamental laser frequency co. We analyze the same FLIM data with phasor transformations at the second and third harmonic (w=nw0 with n=2, 3) of the fundamental laser repetition angular frequency ( w0 =2itf), where fis the laser repetition rate, i.e. 80 MHz. For each frequency”); 
acquiring a set of images of the tissue from an imaging device (Stringari: abstract: “Fluorescence Lifetime Imaging Microscopy (FLIM)”); 
performing a Fourier Transformation on the set of images to generate a set of phasor coordinates (Stringari: abstract: “phasor values of germ cells”; para 7: “location in the phasor plot”; para 201: “Every pixel of the FLIM image is transformed in one pixel in the phasor plot. The components g ( x-coordinate) and s (y-coordinate) of the phasor plot are respectively the real and imaginary part of the Fourier transform of the fluorescence impulse response.”); 
computing a D-trajectory of the phasor coordinates (Stringari: abstract: "We measure the phasor values of germ cells... differentiation state... differentiation pathway"; para 8: “studying the progression from stem cell self renewal to differentiation”; para 89: “differentiation pathways”); 
computing a set of values of additional parameters from the set of images and the phasor coordinates (Stringari: para 89); 
comparing the set of values to a set of stored values related to tissues having one or more known characteristics (Stringari: para 89: “The cell phasor cluster of undifferentiated H9 hESCs is smaller in size compared to the cell phasor cluster from differentiating H9 hESCs (FIG. 18a) and the standard deviation of the g component (defined in supplementary material) of the cell phasors from and undifferentiated H9 colony is smaller than the one of differentiating H9 hESCs (FIG. 18c). This observation indicates that the FLIM signature of single hESCs in a H9 colony becomes more heterogeneous during differentiation. Cell Phasor and FLIM signature of single hESCs is determined by the relative concentration of the intrinsic fluorescent metabolites NADH and LDAGs (FIG. 14, FIG. 15 and FIG. 16). The cell phasor reveals the metabolic signature of the cells that might be associated with the stem cells phenotype and be indicative of commitments to different differentiation pathways.”); and 
calculating one or more properties of the tissue from the set of values and the set of stored values (Stringari: “The phasor approach to lifetime imaging provides a label-free, fit-free and sensitive method to identify different metabolic state of cells during differentiation, to sense small changes in the redox state of cells and may identify symmetric and asymmetric divisions and predict cell fate."”; para 89; para 90: “Moreover, FIG. 18c shows that the cell phasor cluster size of both undifferentiated and differentiating hESC colonies are smaller than the size of the MEF cluster (green dots in FIG. 18b). The heterogeneity in the FLIM/metabolic signatures of hESCs might reflect different cell phenotypes and plasticity that are reduced in a defined fully differentiated cell types such as MEFs. Average Phasor FLIM Metabolic Fingerprint of Neuronal Stem Cells from Different Developmental Ages Predicts their Fate”).

As per claim 19, Stringari teaches the method of claim 18, wherein the values of additional parameters comprise changes in metabolism of at least one cell in the tissue, and the properties of the tissue are selected from the group consisting of cell cycle, stress, cancer, and diabetes (Stringari: See arguments and citations offered in rejecting claim 18 above: also see: para 23: “Any type of cells can be used to look at metabolic changes during progression of diseases, pathologies, apoptosis and oxidative stress”; para 89).



One of ordinary skill in the art, prior to filing, would have recognized the advantage in that sampling blood is standard practice and minimally invasive as compared to biopsy and indicating neurodegenerative disease is in high demand due to increasing prevalence in aging populations. The teachings of the prior art could have been incorporated into Stringari in that the tissue is taken from a blood sample, and the properties of the tissue are indicative of a neurodegenerative disease.

Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662